Citation Nr: 0836356	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, as secondary to the service-connected right and 
left calcaneal fractures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to June 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which service connection was denied for 
bilateral knee disabilities and a back disability.

In August 2007, this case was remanded for further 
development, including to procure private medical records and 
to afford the veteran additional VA examination.

The requested development was completed and, following VA 
examination in May 2008, the RO issued a rating decision 
granting the claim for service connection for right and left 
knee arthralgia, as secondary to the service connected right 
and left calcaneal fractures.  The disabilities were 
evaluated as 10 percent disabling, respectively, effective in 
June 2003.  The claim for service connection for bilateral 
knee disabilities is therefore no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As directed by the August 2007 remand, private medical 
records identified by the veteran were procured, and the 
veteran was afforded additional VA examination to determine 
the nature, extent, and etiology of the veteran's claimed 
lower back disability.

Unfortunately, the private medical records in question were 
not associated with the claims file until after the VA 
examination was conducted in May 2008.  The treatment records 
document clinical findings of right scoliosis at L3, pelvic 
tilt high on the left, and anterior spurring at L4 and L5.  
The May 2008 VA examination references no clinical findings 
concerning the back.

Moreover, the May 2008 rating decision service-connected the 
right and left knee disabilities, as secondary to the right 
and left calcaneal fractures.

Given the foregoing, further VA examination must be conducted 
to include review of the private medical records and again 
determine whether the manifested lower back disability is in 
any way related to the veteran's service-connected right and 
left lower extremity disabilities or to his active service.  

The RO is reminded that where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition 
worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the May 2008 VA examination 
report and opinion to the examiner who 
conducted it, with the veteran's entire 
claims file.  If the examiner cannot be 
found or if it is determined that a new 
examination should be accorded the 
veteran, schedule him for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed lower 
back condition.  All indicated tests and 
studies should be performed-to include 
clinical tests.  The entire claims 
folder, including a copy of this remand, 
must be provided to the examiner in 
conjunction with the examination.

The examiner is to provide opinions as 
to:

*	Whether it is at least as likely as 
not that any diagnosed lower back 
disability is the result of his 
service-connected right and left 
calcaneal fractures and/or service-
connected right and left knee 
disabilities and, if not; 

*	Whether it is at least as likely as 
not that any diagnosed lower back 
disability has been aggravated in 
part or in total by the service-
connected right and left calcaneal 
fractures and/or service-connected 
right and left knee disabilities 
and, if so, to determine the level 
of lower back disability 
attributable to the aggravation and, 
if not;

*	Whether it is at least as likely as 
not that any diagnosed lower back 
disability had its onset during the 
veteran's active service or, in the 
alternative, is related to his 
active service or any incident 
therein.

A complete rationale for all opinions 
must be provided.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a lower back disability, with 
application of all appropriate laws and 
regulations, including Allen, supra, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




